Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on January 31, 2020.  The Examiner acknowledges the following:
3.	Claims 1 – 27 were filed.
4.	The drawings filed on 01/31/2020 are accepted by the Examiner.
5.	 Current claims 1 – 27 are pending and they are being considered for examination.


Information Disclosure Statement
6.	The IDS document filed on 01/31/2020 is acknowledged.

Priority
7.	 Priority data is based on a Japanese application JP 2019-018255  claiming foreign priority date of 02/04/2019. Certified copy was filed to the office on 03/05/2020.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 – 3, 7, 9 – 11, 16 – 17  and 25 are rejected under 35 U.S.C. 103 as being unpatentable over “Kazuhiro Sonoda et al., US 2013/0321686 A1, hereinafter Sonoda” in view of all his embodiments”. 

Regarding Claim 1:


An image capturing apparatus (Fig 1, shows an image capturing apparatus (See [0032]). Dig 14 shows the structure of an image pickup apparatus (See [0164; 0165])) comprising an image sensor (Fig 1, image sensor includes a plurality of pixels 100-1 to 100-8 arranged in a matrix. See [0032]) in which a plurality of unit pixels are arranged (Fig 1, unit pixels 100-1, 100-2 … 100-8. See [0032]), each unit pixel including one microlens (Fig 13, shows microlenses 23. See [0121; 0122]) and at least one light receiving portion (Fig 3 shows ate least one photodiode 1 (MOS) or light receiving portion. See [0036; 0038]) that produces a pulse signal when light is incident on the light receiving portion, wherein the unit pixel includes a counting circuit (Fig 1, counting control unit 10 with the counters 11-1 to 11-4 correspond to the counting circuit. See [0033;0034]) capable of counting the pulse signals of a plurality of the light receiving portions (Fig 1, counting control unit 10 combined with the counters 11-1 to 11-4 is capable of counting the pulse signals of a plurality of photodiodes portions of pixels 100-1 to 100-8. See [0033; 0034; 0035]).  
Therefore, it would have been obvious to the one with ordinary skill to combine the various embodiments of Sonoda, at the time of the invention as to obtain predictable results, by adding a microlens over the photodiode(s) as for focusing the light incident upon the image sensor for each photodiode or light photo conversion in a pixel as to obtain an analog signal form each pixel line as to be converted into a digital signal provided by the analog-to-digital conversion unit (See [0128]), wherein the system can 

Regarding Claim 2:
	The rejection of claim 1 is incorporated herein. As for claim 2, “wherein the counting circuit includes a first counter that counts the pulse signals from all of the plurality of light receiving portions arranged in the unit pixel.”,  Sonoda teaches for example in Fig 13 that the microlens 23 is placed over two pixels each with a photodiode and that is understood as a unit pixel with at least two light receiving portions, wherein the two pixels with two photodiodes are used for focusing measurement as phase difference focus detection and wherein such a system includes a column ADC and it includes the first comparator, the second comparator, a counter control unit and a counter (See [0121; 0122]).

Regarding Claim 3:
	The rejection of claims 1 and 2 is incorporated herein. As for claim 3 limitations, Sonoda show in Fig 1 counters 11-1, 11-2 … 11-4. As for the counting circuit including a second counter, Sonoda teaches that the counter 11-1 sets the weight for counting the number of clock pulses given period during which the signal values of the comparison result signals output of a plurality of comparators are the same or greater than that where the comparison result signals output from the plurality of comparators differ from one another. Therefore, Sonoda names it as a second counter (See [0035; 0036]). As for the plurality of photodiodes in a pixel unit and as discussed for claim 2 rejection, the unit pixel includes two photodiodes (See [0121; 0122]).



	The rejection of claims 1, 2 and 3 is incorporated herein. As for claim 7 limitations, Sonoda teaches in Fig 13 that the microlens 23 is placed over two pixels each with a photodiode and that is understood as a unit pixel with at least two light receiving portions, wherein the two pixels with two photodiodes are used for focusing measurement as phase difference focus detection and wherein such a system includes a column ADC and it includes the first comparator, the second comparator, a counter control unit and a counter (See [0121; 0122]). Therefore, the counter signals are counted rom the two photodiodes portions/parts and wherein each counter first and second would have to count the signals of each pixel unit since two pixels in each pixel unit includes a photodiode each which would result in counting the two photodiodes signals by each counter. Additionally, as discussed for claim 3, Sonoda shows in Fig 1 counters 11-1, 11-2 … 11-4. As for the counting circuit including a second counter, Sonoda teaches that the counter 11-1 sets the weight for counting the number of clock pulses given period during which the signal values of the comparison result signals output of a plurality of comparators are the same or greater than that where the comparison result signals output from the plurality of comparators differ from one another. Therefore, Sonoda names it as a second counter  and wherein the counter 11-2 is named as a first counter (See [0035; 0036]).


Regarding Claim 9:
	The rejection of claims 1, 2 and 3 is incorporated herein. As for claim 9 limitations, Sonoda teaches in Fig 13 that the pixel units are used as for phase difference focus 

Regarding Claim 10:
	The rejection of claim 1 is incorporated herein. As discussed for claim 1 rejection and as shown in Fig 2, the image capturing apparatus wherein the counting circuit includes various counters 11-1, 11-2, 11-3 and 11-4, wherein either counter 11-3 or 11-4 can be named as a third counter (See [0033; 0034]). As for adding circuit that adds the counter signals, Sonoda shows that  that counter signals can be subtracted or added as signal A + signal B (See [0034; 010126]), which does not preclude that the signals from the third counter can be added as well.

Regarding Claim 11:
	The rejection of claims 1 and 10 is incorporated herein. As for claim 11 limitations, Sonoda Fig 3, shows that each unit pixel includes a selecting MOS unit PSEL 5 that can select a column line to have its signal read (See [0037; 0038]), Additionally, Sonoda teaches that the counter control circuit 10 select one of up-counting and down-counting of the signal value of the count signal for a counter in accordance with the order in which the signal values of the comparison result signal CMP1 and CMP2 vary during a period of time during (See [0115]) which the signal values of the comparison result signals CMP1 and CMP2 differ from one another, which means that the count values can be chosen by 

Regarding Claim 16:
	The rejection of claims 1, 2 and 3 is incorporated herein. Claim 16 shows similar limitations as claims 2 and 3. As for claim 16 limitations, “wherein the counting circuit includes a first counter that counts the pulse signals from a plurality of light receiving portions and a second counter circuit that counts the pulse signals from some of the plurality of light receiving portions”, Sonoda show in Fig 1 wherein the image capturing apparatus includes various pixels with photodiodes and several counters 11-1, 11-2, 11-3 and 11-4. Therefore, there is a first counter, a second counter, etc., wherein each counts the signal of the various photodiodes included in the unit pixel. As for the counting circuit including a second counter, Sonoda teaches that the counter 11-1 sets the weight for counting the number of clock pulses given period during which the signal values of the comparison result signals output of a plurality of comparators are the same or greater than that where the comparison result signals output from the plurality of comparators differ from one another. Therefore, Sonoda names it as a second counter and counter 11-2 is named as a first counter (See [0035; 0036]). As for the plurality of photodiodes in a pixel unit and as discussed for claim 2 rejection, the unit pixel includes two photodiodes (See [0121; 0122]).

Regarding Claim 17:
	The rejection of claim 1 and 16 is incorporated herein. As for claim 17 limitations, Sonoda shows in Fig 1 that each column of pixel includes a photodiode in each pixel (See 

Regarding Claim 25:
The rejection of claims 1 and 16 is incorporated herein. As for claim 25 limitations, Sonoda teaches in Fig 14 a time generating unit 1511 that outputs a variety of timing signals to the output processing unit 155 (See [0167]). Furthermore, Sonoda teaches in Fig 1, a ramp generation circuit 9 that receives pulse RMP_EN and RMP_RST from a timing generator (not shown) and it provides a ramp signal to the other terminals of the comparators 8-1 to 8-4 (See [0033, which outputs comparison result signals CMP1 and CMP2, respectively to a counter control unit 10. The timing generator outputs a pulse SMD to the counter control circuit 10. Additionally, the timing generator outputs pulses CNT_EN, CNT_CLK and CNT_RST to counters 11-1 to 11-4, which means that the signals generated from the photodiode(s) corresponding to the first counter will be counted by the first counter circuit and another timing would be sent to the second counter as to be a timing for the second counter circuit an which are not necessarily the same timing.


Allowable Subject Matter
9.	Claims 4 – 6, 8, 12 – 15, 18 – 24 and 26 – 27 are object as being dependent directly or indirectly to a base rejected claim. However, they would be allowed if amended into independent form including all the limitations form the claims, which they depend from.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to the current application,
1. S. Kim, US 10,419003 B1 – it teaches a gray code generator includes a counter that counts first to fourth digital bits in response to a clock signal, and a converter that converts the first to fourth digital bits to first to fourth gray bits. The counter includes a replica flip-flop that outputs the clock signal as the first digital bit, a first flip-flop that inverts the second digital bit in response to the clock signal to output the second digital bit, a second flip-flop that outputs a high level in response to the clock signal when a second inverted digital bit is different from a third inverted digital bit, and a third flip-flop that outputs the high level in response to the clock signal when a result of performing a NOR operation on the second and third inverted digital bits is different from a fourth inverted digital bit.
2. K. Higuchi et al., US 2015/0335609 A1 – it teaches
An A/D converter comprising: a comparison section comparing a reference voltage with an input voltage, the reference voltage having a ramp waveform whose voltage value varies with time; a storage section holding a count value in a predetermined count pattern, based on an output signal from the comparison section; a conversion section converting the count value in the count pattern held by the storage section into binary data; and a supply section supplying a pulse signal corresponding to the binary data obtained by conversion in the conversion section to a first counter and, wherein the storage section supplies, to a second counter, a most significant bit signal representing a most significant bit of the count value in the count pattern until the output signal from the comparison 
3. T. Taura, US 2009/0109315 A1 – it teaches a data processor includes: a reference signal generator generating a reference signal that gradually varies to enhance an amplitude of the processing signal; a comparator comparing the processing signal with the reference signal generated by the reference signal generator; a count period controller determining to perform a real number count operation or a complement number count operation; a counter performing the count operation during the count period determined by the count period controller and acquiring a predetermined level of digital data by storing the count value at the time of completion of the count operation; and a corrector acquiring the digital data as a value of a real number by correcting the complement number count operation.
4. T. Iwahara, US 2016/0344920 A1 – it teaches an image capturing apparatus comprising: a plurality of unit pixels arranged in matrix and each including a plurality of photoelectric conversion portions; and an AD converter configured to receive a signal from the unit pixel and operate in one of a first AD conversion mode and a second AD conversion mode different from the first AD conversion mode, wherein the AD converter operates in the first AD conversion mode when being set in a first readout mode of independently outputting signals from the plurality of photoelectric conversion portions, and operates in the second AD conversion mode when being set in a second readout mode of composing and outputting signals from the plurality of photoelectric conversion portions.



Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697